Evans, J.
I concur with the majority on the decisive proposition. That is to say, I think that plaintiffs have their only remedy in an action for damages for the vacation of the alley. The act of vacation, therefore, was not void. I do not assent to the view that a lot owner’s right and measure of damage is necessarily limited and controlled by his actual present use of the property. Nor do I think that it should be said, as a matter of law, upon this record, that plaintiffs have suffered no damage by reason of the vacation of the alley. The facts appearing herein are not such as to preclude an issue before a jury.